Grant, C. J.
I concur in the conclusion reached by my Brother Long. I am, however, of the opinion that there was no question of fact for the determination of the jury, except the amount of damages sustained by the plaintiffs. Neither the defendant nor his attorney had any facts before them sufficient to justify either in making an affidavit that he had good reason to believe, and did believe, that the plaintiffs had assigned, disposed of, and concealed their property with intent to defraud their creditors. The debts secured by the mortgages given by plaintiffs were bona fide, and neither defendant nor his attorney made any investigation or showed any reason for believing otherwise. Defendant did not testify that his attorney told him that the facts placed before him were sufficient to justify him in making the affidavit. It would be a reflection upon the intelligence of the attorney if he had done so. In reply to the question by the court, defendant testified:
“I told Mr. O’Hara— I says: ‘I don’t want to make a botch thing out of this. If you don’t think this thing will work, we will not go ahead at all; I will not run the risk.’ You talked very favorable that this was all right. I left the whole thing to you; didn’t make any plan; it was your plan.”
On cross-examination, he testified as follows:
“Q. All you told him up to that time was that there was two mortgages, and they owed you, and they hadn’t paid you. He told you to go and get a copy of the chattel mortgage, didn’t he ?
“A. Yes, sir.
“Q. He gave you no advice at all, did he?
“A. Gave me what?
‘ ‘ Q. Gave you no advice at all ?
“A. Not the first day.
*96“Q. The next day you saw him was the 15th, wasn’t it?
“A. I think so; yes, sir.
“Q. What did you tell him on the 15th?
“A. I didn’t tell him anything; he done the talking IyÍ ÍY1 QaI "p
“Q. What did he say?
“A. Told me the best thing was to get out a writ, and shut the shop down.
“Q.'Had. you told him anything else between the 6th and the 15th ?
“A. Not as I know of.
“Q. He said the best thing to do was to get out a writ, and shut up the shop ?
“A. Yes, sir.
“Q. What else did he-say?
“A. I don’t know.
“Q. Did he say anything else?
“A. Not as I know of.”
Defendant further told his attorney that he believed Mr. Kompass to be an honest man. It follows that defendant did not believe him guilty of any intent to defraud his creditors. When two defendants are jointly charged with the fraudulent disposition of their property, the attachment cannot be sustained unless fraudulent action is shown on the part of both. Cottrell v. Hatheway, 108 Mich. 619, and authorities cited. I think the record conclusively establishes that both defendant and his attorney sought to force the payment of his claim by seizing all the property of the plaintiffs, shown to be nearly four times the amount of his claim, and by closing up their business, and that neither had any facts before them sufficient to justify any reasonable person in forming a belief that plaintiffs were guilty of fraud.